DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Volentine on 8/11/2022.
The claims in the application have been amended as follows:
	1.  (amended)  A mobile device comprising:
a power line communication (PLC) module configured to communicate data with an external device via a power line, receive a first preamble signal from the external device during a first preamble interval, receive a voltage signal during a data reception interval following the first preamble interval, and demodulate the voltage signal to provide a demodulated voltage signal;
a frequency/duty detector configured to detect a frequency and a duty of the first preamble signal, and provide a first detected frequency and a first detected duty; [[and]]
a control circuit configured to perform a data determination operation on the demodulated voltage signal using the first detected frequency and the first detected duty;
an impedance circuit connected to the power line through a first terminal of the mobile device;
a battery configured to provide power to the mobile device; and
a charging circuit configured to control a charging operation for the battery using power received via the power line,
wherein the mobile device is a wireless earbud and the external device is a wireless charger.

2.  (original)  The mobile device of claim 1, wherein the first preamble signal includes a plurality of preamble signals.

	3.  (original)  The mobile device of claim 2, wherein each of the plurality of preamble signals has a same frequency and a same duty.

	4.  (cancelled)  

	5.  (original)  The mobile device of claim 1, wherein the PLC module is further configured to transmit a second preamble signal to the external device during a second preamble interval and transmit data to the external device by modulating a current signal during a data transmission interval following the second preamble interval.

	6.  (original)  The mobile device of claim 1, wherein the PLC module is further configured to receive a second preamble signal from the external device during a second preamble interval,
the frequency/duty detector is further configured to detect a frequency and a duty of the second preamble signal, and provide a second detected frequency and a second detected duty, and
perform a data determination operation at a rate corresponding to the second frequency and at a timing corresponding to the second detected duty.

	7.  (original)  The mobile device of claim 6, wherein at least one of the second detected frequency and the second detected duty is respectively different from the first detected frequency and the first detected duty.

	8.  (cancelled)  

	9.  (currently amended)  A mobile device comprising:
a power line communication (PLC) module configured to communicate data with an external device via a power line, receive a preamble signal from the external device during a preamble interval, and receive the data during a data reception interval following the preamble interval;
a frequency/duty detector configured to detect a frequency and a duty of the preamble signal and provide a detected frequency and a detected duty; and
a control circuit configured to determine the data received from the external device using at least one of the detected frequency and the detected duty,
wherein the PLC module is further configured to receive the data in a data period having a rate corresponding to the detected frequency,
	wherein the frequency/duty detector is further configured to receive a clock signal internally generated by the mobile device, and detect the frequency and the duty of the preamble signal using the clock signal to provide the detected frequency and the detected duty,
wherein a frequency of the clock signal is greater than the detected frequency, and
wherein the mobile device is a wireless earbud, and the external device is a wireless charger.

	10.  (original)  The mobile device of claim 9, wherein the preamble interval includes a plurality of intervals, and the preamble signal is received in each one of the plurality of intervals with a same frequency and a same duty.

	11.  (original)  The mobile device of claim 9, wherein the control circuit is further configured to determine a logical state of the data at a timing corresponding to the detected duty in every data period.

	12.  (cancelled)  

	13.  (original)  The mobile device of claim 9, wherein the power line communication module comprises:
a voltage demodulator configured to demodulate a voltage signal received as the data during the data reception interval; and
a current modulator configured to transmit data to the external device by modulating a current signal during a data transmission interval.

	14.  (original)  The mobile device of claim 9, further comprising:
a current demodulator configured to demodulate a current signal received as the data in the data reception interval; and
a voltage modulator configured to transmit data to the external device by modulating a voltage signal in a data transmission interval.

	15.  (original)  The mobile device of claim 9, wherein the mobile device transmits an acknowledgement signal to the external device in response to data received from the external device, and
a field structure of the received data is different than a field structure of the acknowledgement signal.

	16.  (original)  The mobile device of claim 15, wherein the mobile device performs bi-directional data communication with the external device,
the mobile device enters a time-out state when an acknowledgement signal is not received from the external device, and retries data transmission to the external device when a first waiting time elapses following the time-out state, and
the first waiting time is set to be less than a second waiting time set for data retransmission by the external device following a time-out state of the external device.

	17.  (cancelled)  

	18.  (currently amended)  An operating method for a mobile device communicating data with an external device via a power line, the method comprising:
receiving a first preamble signal from the external device via the power line during a first preamble interval;
detecting at least one of a frequency and a duty of the first preamble signal to respectively provide at least one of a first detected frequency and a first detected duty;
receiving data from the external device during a data reception interval; and
determining the data according to a data period corresponding to the detected frequency and a timing corresponding to the detected duty,
	wherein the detecting includes receiving a clock signal internally generated by the mobile device, and detecting the frequency and the duty of the preamble signal using the clock signal to provide the first detected frequency and the first detected duty,
wherein a frequency of the clock signal is greater than the first detected frequency, and
wherein the mobile device is a wireless earbud, and the external device is a wireless charger.

	19.  (original)  The operating method of claim 18, further comprising:
receiving a second preamble signal from the external device via the power line during a second preamble interval; and
detecting at least one of a frequency and a duty of the second preamble signal to respectively provide at least one of a second detected frequency and a second detected duty, wherein at least one of the first detected frequency and the first detected duty differs respectively from the second detected frequency and the second detected duty.

	20.  (original)  The operating method of claim 18, further comprising:
transmitting a second preamble signal to the external device via the power line during a second preamble interval; and
transmitting data to the external device in a data period corresponding to a frequency of the second preamble signal,
wherein the data transmitted to the external device has a logical value determined by toggling or not toggling of the data at a timing corresponding to a duty of the second preamble signal during each data period.

	21 – 29.  (cancelled)  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior arts teach or suggest a mobile device including a power line communication module further including the limitations as claimed in independent claims 1, 9 or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art related to synchronization and data communication in power line communication devices: US 20070025398 A1, US 20140093001 A1, US 20050207383 A1, US 6549120 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689